Title: To James Madison from Stanley Griswold, 1 December 1812 (Abstract)
From: Griswold, Stanley
To: Madison, James


1 December 1812, Kaskaskia. “Edward Hempsted, Esqr. the Delegate from Missouri territory, now on his way to the city of Washington, knows my wishes—which remain the same as heretofore made known to you, particularly by Col. Mansfield, late Surveyor General, the last summer. If however the vacancy occasioned by the resignation of the latter gentleman might be obtained, it would please me better than going to Detroit.
“The longer I experience this climate, the more I am convinced of its incongruity with a northern constitution, and of the impossibility of enjoying our health here.”
